Citation Nr: 0708652	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, now rated as 30 percent disabling. 

2.  Entitlement to service connection for a right arm and 
hand disability. 

3.  Entitlement to service connection for cervical disc 
disease. 

4.  Entitlement to special monthly compensation for aid and 
attendance and for housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to February 
1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a left knee disability, service 
connection for a right arm disability, service connection for 
cervical disc disease, and special monthly compensation for 
aid and attendance and permanently housebound status. 

In a January 2005 statement of the case, the RO 
recharacterized the claim for service connection for a right 
arm and hand disability as a petition to reopen a final 
disallowed claim.  For reasons discussed below, the Board 
concludes that the claim is a new claim for service 
connection.

The veteran testified before the Board sitting at the RO in 
June 2005.  


FINDINGS OF FACT

1.  The veteran has a prosthetic left knee replacement.  He 
has no limitation of motion but experiences pain and knee 
instability causing frequent falls, and requires the use of a 
brace and cane for ambulation.  

2.  In November 1998, the RO denied a claim for compensation 
for right ulnar nerve palsy under 38 U.S.C.A. § 1151 because 
medical evidence showed that the veteran's surgery was not 
deficient and that his condition was a reemergence of an 
ulnar nerve disorder that predated the surgery.  The veteran 
did not note disagreement and the decision became final. 

3.  The veteran's ulnar and medial nerve compression and 
peripheral neuropathy of the right arm and hand is not 
related to any aspect of service and is not secondary to 
injuries from falls due to instability of this service-
connected left knee disability. 

4.  The veteran's cervical degenerative disc disease is not 
related to any aspect of service and is not secondary to 
injuries from falls due to instability of this service-
connected left knee disability. 

5.  The veteran has a total disability for a mental disorder 
and an independently rated disability of the left knee of 30 
percent.  The veteran does not require aid and assistance to 
perform the daily activities of living, is not bedridden, and 
is not housebound as a result of these disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC's 
5055, 5256, 5261, 5262 (2006). 

2.  The criteria for service connection for a right arm and 
hand disability have not been met.  38 U.S.C.A. § 1110, 1112 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2006). 

3.  The criteria for service connection for cervical disc 
disease have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2006). 

4.  The criteria for special monthly compensation for aid and 
assistance and for housebound status have not been met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350, 3.351, 
3.352 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001; and rating 
decisions in May 2003 and January 2005. These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2005 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran has been granted service connection for traumatic 
osteoarthritis of his left knee.  He underwent surgery for a 
prosthetic left knee replacement in January 2002.  He 
contends that his post-surgery condition is more severe, and 
he seeks a higher rating.  He contends that he lost the use 
of his right arm and hand and sustained cervical disc damage 
as a consequence of falls caused by instability of his left 
knee.  He contends that he is housebound because of his 
disabilities and requires aid and attendance to perform many 
activities of daily living. 

Left Knee Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A prosthetic replacement of the knee warrants a minimum 
rating of 30 percent.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to Diagnostic Codes 5256 (ankylosis), 5261 (limitation of 
extension), and 5262 (impairment of the tibia and fibula).  
Neither ankylosis nor impairment of the tibia and fibula are 
indicated by medical evidence in this case.  A 30 percent 
rating is warranted if extension is limited to 20 degrees; 40 
percent if limited to 30 degrees; and 50 percent if limited 
to 45 degrees.  A 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness 
following knee replacement.  38 C.F.R. § 4.71a, DC's 5055, 
5256, 5261, 5262. 

In February 2002, the veteran's private surgeon noted that 
the veteran underwent an uncomplicated total left knee 
replacement in late January 2002.  He noted no wound redness 
or discharge and that the veteran was able to walk with 
support two days after surgery.  However, in March 2002, a VA 
examiner noted that the veteran reported knee pain, warmth, 
and swelling.  In April 2002, a VA orthopedic physician noted 
the veteran's reports of two falls where his knee "gave 
way" and he struck his knee.  The veteran reported 
continuous severe pain with only mild relief with medication.  
The physician noted no swelling or tenderness and a good 
range of motion.  He prescribed continued physical therapy.  
In May 2002, June 2000, and October 2002, the same physician 
noted that the veteran still experienced pain but with a good 
range of motion and ambulated well with the use of a cane.  

In December 2002, the physician noted an infection of the 
left knee implant, and the veteran received in-patient 
treatment at a private hospital for 19 days for cellulitis.  
In follow-up examinations in February 2003 and March 2003, 
the physician noted continued pain but good range of motion.  
An X-ray showed no lucency at the bone/metal interface.  The 
veteran continued to use a knee brace and cane for support.  
No additional examination or treatment records for the left 
knee condition are in the claims file.  However, social 
workers and physicians who examined the veteran for other 
conditions noted the veteran's reports of continued left knee 
pain through June 2003.  

In his July 2005 Board hearing, the veteran stated that pain 
in the region of the implant was severe and that he had been 
taking morphine for flare-up pain and other pain medications 
on a daily basis.  He stated that he had experienced recent 
episodes of the knee giving way with a feeling that it was 
trying to bend against the natural motion of the joint.  He 
continued to use a knee brace and cane for support.  

The Board concludes that the veteran's post-surgical residual 
conditions of a left knee replacement do not warrant a rating 
greater than 30 percent.  There is lay evidence of painful 
motion and instability indicated by repeated falls.  
Regrettably, the file contains no medical assessments of the 
veteran's left knee for nearly three years, no current list 
of pain medications, no medical assessment of instability, 
and no quantitative measurements of a range of motion in 
extension.  There is medical evidence of pain, falling, and 
use of a brace and cane for approximately 16 months following 
the replacement.  However, physicians noted that there was no 
limitation of motion and no X-ray indications of implant 
deficiencies.  There is no evidence of any subsequent 
surgical intervention.  The veteran testified to the extent 
of his symptoms in July 2005, and the Board acknowledges that 
he experiences pain and some instability and has done so 
since shortly after the implant.   However, since June 2003, 
the record does not show that the veteran sought follow-up 
treatment, and there is no evidence of prescriptions for pain 
medication.

A higher rating is not warranted because there is no medical 
evidence of limitation of motion or of chronic pain of such 
severity as to require follow-up treatment with prescription 
medications or further surgery.  The veteran is able to 
ambulate with the use of a brace and cane.  The evidence does 
not show loss of range of motion consistent with severe 
painful motion and the evidence does not show a level of 
painful motion and weakness that would warrant an increased 
rating.

The Board has considered referral for consideration of an 
extraschedular rating, but finds that referral is not 
warranted because the knee disability has not required 
frequent hospitalizations and is not shown by the evidence of 
record to interfere with sedentary employment.  38 C.F.R. 
§ 3.321.  

Accordingly, the Board finds that the evidence does not show 
limitation of extension to 20 degrees or worse and does not 
show severe painful motion and weakness.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
and the claim must be denied.

Right Arm and Hand Disability

In November 1998, the RO denied a claim for compensation for 
a right ulnar nerve palsy under 38 U.S.C.A. § 1151 allegedly 
caused by a VA surgical nerve decompression procedure in 
1995.  The RO denied the claim because medical evidence 
showed that the veteran's surgery was not deficient and that 
his condition was a reemergence of an ulnar nerve disorder 
that predated the surgery.  The veteran did not state 
disagreement and the decision became final. 

The veteran now contends that he has no use of his right arm 
and hand as the result of an injury incurred by a fall in 
1999 caused by his service-connected left knee disability.  
The Board concludes that this is a new claim because it 
alleges a different etiology and theory of entitlement, and 
the Board will evaluate the claim under the criteria for 
direct and secondary service connection. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  That determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995). 

Service and post-service medical records are silent for any 
symptoms, examination, or treatment for a right arm 
disability in service or for many years after service.  In 
December 1995, a VA surgeon noted that the veteran had 
experienced numbness and weakness in his right hand and 
underwent surgical decompression of the right arm.  The 
surgeon noted that the veteran had undergone nerve 
decompression surgery in January 1995 to relieve similar 
symptoms in his left hand.  

In February 1998, the veteran was admitted to a private 
hospital.  The attending physician noted that the veteran had 
a history of complaints of persistent pain in his right 
elbow.  He had become asymptomatic after surgery in 1995, but 
the pain and gradual weakness numbness and loss of grip in 
his arm and hand had recurred three months earlier.  A nerve 
conduction study was performed and the veteran prescribed 
medication.  After no improvement, the veteran underwent 
another surgical procedure for decompression of the ulnar and 
medial nerves in his right arm. 

In September 1998, a VA physician reviewed the claims file, 
examined the veteran, and diagnosed right ulnar nerve palsy.  
He stated that the condition was a continuation of a previous 
compression condition and not the result of deficient surgery 
in 1995.  There is no medical evidence to show that the 
condition of either arm was a result of any aspect of 
service.  Therefore, direct service connection is not 
warranted. 

In statements in December 1999, July 2000, June 2003, 
February 2005, and in a July 2005 Board hearing, the veteran 
and his wife stated that in July 1999, the veteran's left 
knee "gave way" while he was showering, causing him to fall 
and incur a deep cut on his right elbow.  In December 1999 he 
stated that had lost strength in his right arm and hand.  In 
January 2000, he stated that he had starting losing grip 
function in November 1999, and that he experienced pain in 
his right arm.  In his later statements, he noted that by 
February 2000 he had lost the use of his right arm.  In his 
July 2005 hearing, he appeared with his right arm immobilized 
in a sling.  He stated that he was right handed and prior to 
the accident was able to throw a rock and hit a target 15 
feet distant.  He stated that he was now unable to bathe, 
dress, eat, toilet, or put on his knee brace because of a 
loss of function of his right arm and hand. 

In a November 1999 letter, the veteran's private orthopedic 
surgeon stated that the veteran received sutures in a private 
hospital emergency room for a lacerated elbow that occurred 
in a fall the previous July.  The surgeon stated that he had 
provided treatment with antibiotics and tetanus toxoid and 
followed the patient until the wound healed.  There are no 
clinical records of this treatment in the file and no mention 
of nerve damage or other complications.  In a February 2000 
letter, the same surgeon stated that he had treated the 
veteran for swelling of his right elbow again caused by a 
fall due to his left knee instability.  He stated that an 
incision and debridement of an abscess was performed and 
another course of antibiotics was prescribed.  A concurrent 
X-ray showed some soft tissue swelling but no bone or joint 
damage. 

In March 2000, a private neurologist noted the results of 
electromyography and nerve conduction velocity tests 
performed on the veteran the previous January.  He noted 
deficits in the deltoid and all lower muscles of the right 
arm, hand, and wrist and the absence of deep tendon reflexes.  
He diagnosed peripheral neuropathy.  He noted the veteran's 
report of a fall and laceration of the elbow but provided no 
opinion on the etiology of the neuropathy. 

In May 2000, a VA physician reviewed the claims file and 
noted the veteran's history of a ulnar nerve compression, the 
1995 procedure for right ulnar nerve decompression, the 
September 1998 VA examination report, and the 1999 fall and 
laceration of his right elbow.  On examination, the physician 
noted that the veteran was unable to lift heavy objects or 
write and that that there was a normal range of motion of the 
arm except for two situations.  The veteran was not able to 
flex or move his right arm at the elbow without support, and 
passive flexion of the elbow could be achieved only up to 90 
degrees, limited by pain.  The physician diagnosed the 
veteran's condition as status post right ulnar nerve 
compression and made no mention of any contribution or 
aggravation of the condition as a consequence of a fall or 
laceration.  

In a September 2000 letter, the veteran's private orthopedic 
surgeon again stated that the veteran's laceration of the 
right elbow healed after sutures and a course of antibiotics.  
He did not discuss any other consequences of the injury. 
In September 2002, a VA physician noted the veteran's 
continued complaints of right arm pain and paralysis.  On 
examination, the physician noted one-fifth movement in all 
range of motion tests and hypoesthesia.  He diagnosed right 
arm paralysis secondary to cervical nerve compression with no 
mention of any contribution by laceration or trauma to the 
elbow.

The Board concludes that service connection for a right arm 
disability secondary to a right elbow laceration caused by a 
fall and laceration is not warranted.  Medical records show 
that the veteran has long-standing nerve disorders affecting 
his right arm and hand, diagnosed as ulnar and medial nerve 
compression and peripheral neuropathy.  One physician stated 
that the condition was secondary to cervical nerve 
compression.  The condition had its onset many years before 
the 1999 fall and elbow laceration.  Many medical providers 
noted the elbow laceration but none stated that it caused any 
nerve damage or aggravated the condition.  The VA physician 
in May 2000 reviewed the claims file, noted the laceration, 
and stated that the condition was status post ulnar nerve 
decompression with no mention of additional nerve damage, 
complicating factors, or aggravation from the laceration.  
The veteran's private orthopedic physician treated the 
laceration, was aware of the veteran's arm and hand 
paralysis, and had an opportunity to discuss any 
complications.  He noted simply that the laceration was 
sutured and that the wound healed.  

The Board acknowledges the veteran's reports that he could 
throw a rock accurately before the laceration and experienced 
increasing paralysis four months later and thus attributing 
his condition to the laceration.  However, the medical 
records show that the veteran was diagnosed and treated for a 
nerve disorder in his right arm for many years prior to the 
laceration.  Furthermore, attribution of his disorder to a 
laceration requires medical knowledge.  As a layperson, the 
veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current right arm 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Several medical providers were aware of the injury and did 
not refer to it when making their assessments and diagnoses. 

The Board finds that the competent medical evidence does not 
show the presence of any right arm or hand disabilities 
resulting from multiple falls.  The evidence does not show 
that any preexisting disability was in any way aggravated by 
any falls.  Therefore, the criteria for service connection 
are not met.

The weight of the credible evidence demonstrates that the 
veteran's current right arm and hand nerve disability first 
manifested many years after service and is not related to his 
active service or to an elbow laceration caused by a service-
connected knee disability.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Cervical Disc Disease

The veteran contends that his cervical disc disease is a 
result of several falls when his service-connected left knee 
gave way causing him to strike his head and neck.  

Service medical records are silent for any symptoms, 
diagnosis, or treatment for cervical disc disease in service 
or for many years after service.  X-ray of the cervical spine 
in September 1998 was noted as unremarkable, showing no 
intrinsic osseous abnormalities. 

In statements in December 1999, July 2000, June 2003, 
February 2005, and in a July 2005 Board hearing, the veteran 
and his wife stated that in July 1999, the veteran's left 
knee "gave way" while he was showering causing him to fall 
and strike his neck on the tub.  He further stated that he 
had fallen three additional times due to instability of his 
knee, striking his neck on nearby furniture.  There is no 
record of any immediate examination and treatment for an 
acute injury.  In March 2000, a private neurologist assessed 
the results of an electromylograph and nerve condition 
studies.  He diagnosed peripheral neuropathy but did not note 
any cervical abnormalities.  

In May 2000, a VA physician reviewed the claims file and 
noted the veteran's report of cervical pain starting three 
months earlier that he attributed to multiple falls.  The 
physician noted that the veteran was wearing a cervical 
brace.  X-rays of the cervical spine showed relative 
narrowing of the C6/7 disc with sclerosis on their opposing 
endplates and uncovertebral osteoarthritis sending small bony 
projections into the neural foramina.  The physician 
diagnosed degenerative disc disease of the cervical spine 
with radiculopathy but did not state that the disease was 
caused by trauma.  VA treatment reports for other conditions 
for the next two years show that the veteran continued to 
experience neck pain. 

In March 2003, a private radiologist assessed a magnetic 
resonance image of the veteran's cervical spine.  The 
radiologist noted disc desiccation changes throughout with 
significant narrowing of the C6/7 space, moderate herniations 
at C6/7 and at C5/6, and disc bulge at C3/4.  The radiologist 
diagnosed underlying cervical spondylosis with endplate 
sclerotic ridge and neural foraminal encroachment at right 
C5/6 and left C6/7.  The same month, a VA radiologist 
assessed the results of X-rays of the cervical spine and 
diagnosed degenerative discospondylosis and arthritis.  
Neither radiologist stated that the condition was a result of 
trauma.  

The Board concludes that service connection for the veteran's 
cervical disc disease with nerve root impingement is not 
warranted.  Direct service connection is not warranted 
because the veteran's disc disease did not manifest until 
many years after service, and there is no medical evidence 
that it was caused by any aspect of service.  Service 
connection as a result of multiple falls caused by 
instability of the veteran's service-connected left knee is 
also not warranted.  Testing in March 2000 failed to reveal 
any cervical disc damage.  All medical providers starting in 
March 2000 diagnosed a degenerative disease; none attributed 
sclerosis, osteoarthritis, spondylosis, herniation, or nerve 
impingement to multiple traumas.  There are no other medical 
reports to the contrary.   The Board acknowledges that the 
veteran contends that his disc disease manifested only after 
the series of falls.  However, a determination of the 
etiology of his disease requires medical knowledge.  As a 
layperson, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his 
degenerative disc disease.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current degenerative cervical disc disease first 
manifested many years after service and is not related to his 
active service or secondary to trauma caused by a service-
connected left knee disability.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Special Monthly Compensation for Aid and 
Attendance/Housebound 

The veteran contends that his disabilities require that he 
have assistance to perform the daily activities of living and 
cause him to remain housebound.  

Special monthly compensation is warranted if, as a result of 
a service-connected disability, the veteran has suffered the 
anatomical loss of the use of one hand or one foot.  
38 U.S.C.A. § 1114(k).  Special monthly compensation is 
warranted if, as a result of a service-connected disability, 
the veteran is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
38 C.F.R. § 3.352(a).  Special monthly compensation is 
warranted if the veteran has a service-connected disability 
rated as total and has an additional service-connected 
disability independently rated as 60 percent or more, and by 
reason of such service-connected disability is permanently 
housebound.  38 U.S.C.A.
§ 1114 (s); 38 C.F.R. § 3.350(i).  

The veteran has been granted a total disability for a mental 
disorder and a 30 percent rating for a left knee disability.  
He is denied service connection for a nerve condition of the 
right arm and hand, and for cervical disc disease in this 
decision.  Therefore, the Board will assess entitlement to 
special monthly compensations for anatomical loss, aid and 
attendance, and housebound status as justified by his mental 
and left knee disabilities.  

In May 2000, a VA physician noted that the veteran's left 
knee arthritis limited his ability to walk distances without 
assistance or the use of a cane.  The physician noted that 
the veteran was able to leave his home to visit the post 
office and occasionally to a shopping mall.  He was able to 
ambulate in his home using the cane or furniture for support.  
The veteran had no bowel or bladder incontinence.  Although 
he was unable to handwrite, bathe, eat, toilet, dress, or 
position his knee brace, the physician noted these deficits 
were due to a loss of right arm function.  There were no 
limitations due to mental status other than that the 
veteran's spouse handled his financial affairs.  The veteran 
was able to view television, movies, and read a newspaper.  

The file also contains a series of reports of VA social 
worker visits to the veteran's home from June 2001 to June 
2003.  The social worker noted that the veteran experienced 
pain and weakness of his knee and pain in his neck that 
affected his ability to ambulate in the home, requiring the 
use of a cane or wheelchair.  He was unable to climb stairs.  
However, he was able to visit a shopping mall on a regular 
basis and was able to communicate in writing using a 
computer.  He was not able to drive an automobile but was 
able to travel by aircraft on occasion, although sitting for 
a long period was problematic. 

In statements in December 1999, July 2000, June 2003, 
February 2005, and in a July 2005 Board hearing, the veteran 
and his wife described the veteran's inabilities to perform 
the activities of daily living at home in substantially the 
same manner as  noted by the VA physician and social worker. 

The Board concludes that the veteran requires assistance in 
performing the activities of daily living.  However, he 
requires the assistance for dressing, bathing, eating, 
toileting, and adjustment of support devices as a result of a 
loss of function of his right arm due to a nerve disorder 
that is not service-connected.  Furthermore, although he has 
a total rating for a mental disorder, he does not have an 
additional independently rated disability at 60 percent or 
more.  Regrettably, special monthly compensation under 
38 U.S.C.A. § 1114 (k), (l), and (s) as a result of the 
veteran's mental disorder and left knee disabilities is not 
warranted.  The veteran has not lost the use of his left leg 
and foot and is able to ambulate with the use of a cane.  He 
is not bedridden and is not housebound as there is evidence 
that he is able to leave his home on a regular basis.  

The evidence of record does not show that the veteran's 
service connected disabilities require aid and assistance to 
perform activities of daily living or render him housebound.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating greater than 30 percent for a left knee 
disability is denied. 

Service connection for a right arm and hand disability is 
denied. 

Service connection for cervical disc disease is denied. 

Special monthly compensation under 38 U.S.C.A. § 1114 (k), 
(l), and (k) for aid and assistance and for housebound status 
is denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


